DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 2/23/2022 is acknowledged. Claims 1, 8, 15 have been amended.  Claim 4 has been canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2014/0183599 A1) (hereinafter referred to as Hong).
Regarding claim 15, Hong teaches a semiconductor device (device in Figs. 1-2B of Hong) comprising: 
a substrate (100); 
a plurality of active fins (fins F; as described in [0033] and [0065] of Hong, there are many fins in a device) disposed on the substrate and including a first fin (first fin of any group of fins) and a second fin (a fin next to the first fin in the group of fins), each of the plurality of active fins extending in a first direction (D2 in Fig. 1) substantially parallel to an upper surface (top surface of 100) of the substrate; 
an isolation layer (110) disposed on the substrate and disposed between the first fin and the second fin; 
a gate structure (141-151) disposed on the plurality of active fins and the isolation layer and extending in a second direction (D1 in Figs. 1-2B) substantially parallel to the upper surface of the substrate and crossing the first direction, and the gate structure including a gate insulation pattern (141) and a gate electrode (151) disposed on the gate insulation pattern, the gate insulation pattern covering a bottom surface and a sidewall of the gate electrode (as seen in Fig. 2B); and 
a first gate spacer (131 in Figs. 1-2B) disposed on a sidewall of the gate structure, 
wherein: 
the gate structure includes a first portion (portion of gate structure 141-151 directly on top of the fin F as shown in cross-section B-B’ of Fig. 2B) disposed on the first fin and a second portion (portion of gate structure 141-151 directly on top of the isolation structure 110 as shown in cross-section C-C’ of Fig. 2B) disposed on the isolation layer, 
a width in the first direction of a lower portion of the first portion of the gate structure is the same as a width in the first direction of an upper portion of the first portion of the gate structure (as shown in cross-section B-B’ of Fig. 2B, the width of the gate structure is constant), 
a width in the first direction of a lower portion (portion of the second portion of the gate structure below the dotted line in Fig. 2B) of the second portion of the gate structure is different from a width in the first direction of an upper portion (portion of the second portion of the gate structure above the dotted line) of the second portion of the gate structure, 
the first gate spacer includes a first portion (portion of 131 directly on top of the fin F as shown in cross-section B-B’ of Fig. 2B) disposed on the first fin and a second portion (portion of 131 directly on top of the isolation structure 110 as shown in cross-section C-C’ of Fig. 2B) disposed on the isolation layer, 
a bottom surface of the second portion of the first gate spacer is disposed higher than a bottom surface of the second portion of the gate structure (as shown in cross-section C-C’ of Fig. 2B, the flat bottom surface of the layer 141 is below the bottom surface of the spacer 131), 
the second portion of the gate electrode includes a corner portion (pointed corner region of the gate electrode 151 as shown in cross-section C-C’ of Fig. 2B) where a sidewall (152 in Fig. 2B) of second portion of the gate electrode and the bottom surface flat bottom surface of portion of gate electrode 151 shown in cross-section C-C’ of Fig. 2B) of second portion of the gate electrode meet, 
the corner portion of the second portion of the gate electrode is rounded (as indicated in [0037] of Hong), 
a thickness of a first sub-portion (widest portion of spacer 131 shown in cross-section C-C’ of Fig. 2B) of the second portion of the first gate spacer is greater than a thickness of a second sub-portion (bottom portion of spacer 131 shown in cross-section C-C’ of Fig. 2B) of the second portion of the first gate spacer (as defined, the spacer 131 pinches off as it goes from middle to the interface with layer 105, so the first sub-portion has greater width than the second sub-portion), and
the second sub-portion of the second portion of the first gate spacer is disposed on the first sub-portion of the second portion of the first gate spacer (as defined above).  
Regarding claim 18, Hong teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein a lower portion (portion of 141 at the same level with layer 105 as shown in cross-section C-C’ of Fig. 2B) of the gate insulation pattern includes a protruding portion (edge region of lower portion of gate dielectric layer 141 as defined above), and at least a portion of the first gate spacer is disposed on the protruding portion of the gate insulation pattern (as shown in cross-section C-C’ of Fig. 2B).  
Regarding claim 19, Hong teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein the gate insulation pattern includes: a first skirt (as written, there is no description of what a “skirt” should look like. The specification of the instant application provides no guidance on the structure of the skirt is either.  As such, the portion of the gate dielectric layer 141 shown in cross-section B-B’ of Fig. 2B of Hong that is in contact with the left sidewall of the first fin is defined as the first skirt) disposed on a first sidewall (left sidewall of first fin) of the first fin; and a second skirt (the portion of the gate dielectric layer 141 shown in cross-section B-B’ of Fig. 2B of Hong that is in contact with the right sidewall of the first fin is defined as the second skirt) disposed on a second sidewall of the first fin.  
Regarding claim 20, Hong teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein the width of the lower portion of the second portion of the gate structure is greater than the width of the upper portion of the second portion of the gate structure (as shown in cross-section C-C’ of Fig. 2B of Hong).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied in claim 15 above, and further in view of Chang et al. (US 2016/0204215 A1) (hereinafter referred to as Chang).
Regarding claim 16, Hong teaches all the limitations of the semiconductor device of claim 15, but does not teach the semiconductor device further comprising a second gate spacer disposed on a sidewall of the first gate spacer.  
Chang teaches a method of forming a finfet device (Figs. 1A-1J of Chang).  The method includes: forming a dummy gate structure (118 in Fig. 1E) over a fin (110) and isolation structure (114); forming two first spacers (120 in Fig. 1G) on the sidewalls of the dummy gate structure and two second spacers (vertical portions of layer 124 in Fig. 1G); forming an ILD (126) over the second spacers; removing the dummy gate electrode of the dummy gate structure (Fig. 1H) to form a gate trench; removing an upper portion of the isolation structure such that the bottom surface of each spacer is higher than the bottom surface of the gate trench (see Fig. 1I of Chang); forming a replacement metal gate structure (layers 130-136 in Fig. 1J) into the gate trench (see Fig. 1J). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the second gate spacer as according to Chang in order to better protect the gate structure.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied in claim 15 above, and further in view of Tsai et al. (US 2014/0264604 A1) (hereinafter referred to as Tsai).
Regarding claim 17, Hong teaches all the limitations of Hong teaches all the limitations of the semiconductor device of claim 15, and further comprising: a source/drain (S/D in Fig. 1 of Hong) disposed on the first fin; a fin spacer structure (136 in Fig. 1 of Hong) disposed on a sidewall of the source/drain layer; but does not teach 
Tsai teaches a finFET device (device in Fig 7A-9A of Tsai).  The finFET device comprises: an active fin (24 in Fig. 7A), a gate structure (42, 44 and 54) and a fin spacer structure (56) are formed over the fin; after the fin spacer structure is recessed, a silicide layer (66 in Fig. 9A) and contact plug (70 in Fig. 9A) are formed to make contact with the S/D regions (see Fig. 9A-9B of Tsai).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added silicide layers and formed the S/D contact plugs as according to Tsai in order to increase the reliability of the FinFET (as suggested in [0004] of Tsai).

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2014/0239393 A1) (hereinafter referred to as Kuo).
Regarding claim 1, Kuo teaches a semiconductor device (device in Fig. 11A-E of Kuo) comprising: 
a substrate (210 in Figs. 11A-E); 
a plurality of active fins (212) disposed on the substrate and including a first fin (left fin 212 in Fig. 11B) and a second fin (right fin 212 in Fig. 11B), each of the plurality of active fins extending in a first direction (left-right direction in Figs. 11B-11E) substantially parallel to an upper surface (top surface of 210, which is under 214) of the substrate; 
214) disposed on the substrate and disposed between the first fin and the second fin; 
a gate structure (230-232) disposed on the plurality of active fins and the isolation layer and extending in a second direction (up-down direction in Fig. 11B) substantially parallel to the upper surface of the substrate and crossing the first direction, and the gate structure including a gate insulation pattern (230) and a gate electrode (232) disposed on the gate insulation pattern, the gate insulation pattern covering a bottom surface and a sidewall of the gate electrode (as seen in Figs. 11C-11E); 
a first gate spacer (222 in Figs. 11C-11E) disposed on a sidewall in the first direction of the gate structure; and wherein: 
the gate structure includes a first portion (portion of gate electrode 232 directly on top of the fin 212 as shown in Fig. 11C) disposed on the first fin and a second portion (portion of gate electrode 232 shown in Fig. 11D) disposed on the isolation layer, 
a width in the first direction of a lower portion of the first portion of the gate structure is the same as a width in the first direction of an upper portion of the first portion of the gate structure (as shown in Fig. 11C, the first portion of the gate has constant width w3), 
a width (w4 in Fig. 11D) in the first direction of a lower portion of the second portion of the gate structure is greater than a width (w4 in Fig. 11D) in the first direction of an upper portion of the second portion of the gate structure, and 
upper portion of spacer 220 near the stepped shape) of the first gate spacer is greater than a thickness of a second portion (lower portion of spacer 220 near the stepped shape toward the bottom of the spacer 220) of the first gate spacer (as shown in Fig. 11A-11E, the spacers 222 have substantially parallel sidewalls.  As described in [0030], there is a stepped profile in inner sidewall of the spacers 222. This means that the thickness of the upper portion of the spacer 220 is greater than the lower portion of the spacer 220).  
But Kuo does not teach that the semiconductor device comprising: a second gate spacer disposed on a sidewall of the first gate spacer.
Won teaches a semiconductor device (Fig. 10 of Won) with a first gate spacer (SP1) contacting the first gate structure and a second gate spacer (SP3) disposed on the plurality of fins and the plurality of isolation layers, and contacting the first gate spacer, wherein the first gate spacer is disposed between the first gate structure and the second gate spacer (see Fig. 10 of Won).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made a plurality of gate structure as according to Kim and the double spacers of the semiconductor device as according to Won in order to increase device density and to provide better protection for the device.
As incorporated, the spacer SP3 of Won is formed on the outer sidewall of spacer 222 of Kuo.
Regarding claim 5, Kuo in view of Won teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein a distance between the the distance between the second gate spacer and the gate structure is essentially the width of the first gate spacer which is taught in claim 1 above).  
Regarding claim 7, Kuo in view of Won teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein the gate insulation pattern includes: 
a first skirt (as written, there is no description of what a “skirt” should look like. The specification of the instant application provides no guidance on the structure of the skirt is either.  As such, the portion of the gate dielectric layer 230 of Kuo that is in contact with the left sidewall of the first fin is defined as the first skirt) disposed on a first sidewall of the first fin; and a second skirt (the portion of the gate dielectric layer 230 of Kuo that is in contact with the right sidewall of the first fin is defined as the first skirt) disposed on a second sidewall of the first fin.  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Won, as applied to claim 1 above, and further in view of Tsai.
Regarding claim 2, Kuo in view of Won teaches all the limitations of the semiconductor device of claim 1, and further comprising: a source/drain (224 in Fig. 11B-11C of Kuo) disposed on the first fin; and 
But Kuo in view of Won does not teach that the semiconductor device comprising: a fin spacer structure disposed on a sidewall of the source/drain layer.  
device in Fig 7A-9A of Tsai).  The finFET device comprises: an active fin (24 in Fig. 7A), a gate structure (42, 44 and 54) and a fin spacer structure (56) are formed over the fin; after the fin spacer structure is recessed, a silicide layer (66 in Fig. 9A) and contact plug (70 in Fig. 9A) are formed to make contact with the S/D regions (see Fig. 9A-9B of Tsai).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added fin spacer and formed the S/D contact plugs as according to Tsai in order to increase the reliability of the FinFET (as suggested in [0004] of Tsai).
Regarding claim 3, Kuo-Won-Tsai teaches all the limitations of the semiconductor device of claim 2, and further comprising: 
a metal silicide pattern (66 in Fig. 9A of Tsai) disposed on the source/drain; and 
a contact plug (70 in Fig. 9A of Tsai) disposed on the metal silicide pattern.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Won, as applied to claim 1 above, and further in view of Xie et al. (US 2013/0187228 A1) (hereinafter referred to as Xie).
Regarding claim 6, Kuo in view of Won teaches all the limitations of the semiconductor device of claim 1, and further comprising: a first insulating interlayer (ILD 226 in Figs. 11C-11E of Kuo) disposed on the substrate and covering a sidewall of the second gate spacer; but does not teach that a second insulating interlayer disposed on the first insulating interlayer and the gate structure, and including a material that the first insulating interlayer does not include.  
16 in Fig. 1) and gate structure (36) disposed across the fins; a first insulating interlayer (34 in Fig. 1O, which is made of silicon oxide, as described in [0031] of Xie) disposed on the substrate and covering a sidewall of the gate spacer (30 in Fig. 1A); and a second insulating interlayer (38 in Fig. 1P, which is made of silicon nitride, as described in [0034] of Xie) disposed on the first insulating interlayer and the gate structure, and including a material that the first insulating interlayer does not include (34 is silicon oxide, which does not include silicon nitride of 38), and contact plugs (46 in Fig. 1U).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions, first and second insulating interlayer layers, and contact plugs as according to Xie, in order to reduce contact resistance and increase operating speed while protecting the body of the transistor (as discussed in [0008]-[0009] of Xie).

Claims 8, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Chang.
Regarding claim 8, Kuo teaches a semiconductor device (device in Fig. 11A-E of Kuo) comprising: 
a substrate (210 in Figs. 11A-E); 
a plurality of active fins (212) disposed on the substrate and including a first fin (left fin 212 in Fig. 11B) and a second fin (right fin 212 in Fig. 11B), each of the plurality of active fins extending in a first direction (left-right direction in Figs. 11B-11E) top surface of 210, which is under 214) of the substrate; 
an isolation layer (214) disposed on the substrate and disposed between the first fin and the second fin; 
a gate structure (230-232) disposed on the plurality of active fins and the isolation layer and extending in a second direction (up-down direction in Fig. 11B) substantially parallel to the upper surface of the substrate and crossing the first direction, and the gate structure including a gate insulation pattern (230) and a gate electrode (232) disposed on the gate insulation pattern, the gate insulation pattern covering a bottom surface and a sidewall of the gate electrode (as seen in Figs. 11C-11E); 
a first gate spacer (222 in Fig. 11C-E) disposed on a sidewall in the first direction of the gate structure; and wherein: 
the gate structure includes a first portion (portion of gate electrode 232 directly on top of the fin 212 as shown in Fig. 11C) disposed on the first fin and a second portion (portion of gate electrode 232 shown in Fig. 11D) disposed on the isolation layer, 
a width in the first direction of a lower portion of the first portion of the gate structure is the same as a width in the first direction of an upper portion of the first portion of the gate structure (as shown in Fig. 11C, the first portion of the gate has constant width w3), 
a width (w4 in Fig. 11D) in the first direction of a lower portion (wider portion of gate 230-232 in Fig. 11D) of the second portion of the gate structure is different from a width (w5) in the first direction of an upper portion (narrower portion of the gate structure) of the second portion of the gate structure, the first gate spacer includes a first portion (upper portion of spacer 220 near the stepped shape) disposed on the first fin and a second portion (lower portion of spacer 220 near the stepped shape toward the bottom of the spacer 220) disposed on the isolation layer, and 
But Kuo does not teach that the semiconductor device comprising: a second gate spacer disposed on a sidewall of the first gate spacer, and wherein a bottom surface of the second portion of the first gate spacer is disposed higher than a bottom surface of the second portion of the gate structure.  
Chang teaches a method of forming a finfet device (Figs. 1A-1J of Chang).  The method includes: forming a dummy gate structure (118 in Fig. 1E) over a fin (110) and isolation structure (114); forming two first spacers (120 in Fig. 1G) on the sidewalls of the dummy gate structure and two second spacers (vertical portions of layer 124 in Fig. 1G); removing the dummy gate electrode of the dummy gate structure (Fig. 1H) to form a gate trench; removing an upper portion of the isolation structure such that the bottom surface of each spacer is higher than the bottom surface of the gate trench (see Fig. 1I of Chang); forming a replacement metal gate structure (layers 130-136 in Fig. 1J) into the gate trench (see Fig. 1J). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the replacement gate structure as according to Chang in order to have increased surface area of the channel and source/drain regions to produce faster, more reliable and better-controlled semiconductor device (see [0003] of Chang).
120 of Chang is analogous to spacers 222 of Kuo, and layer 124 of Chang is formed on the outside of these spacers, as shown in Fig. 1G of Chang.  Then the dummy gate (218 in Fig. 8D of Kuo) is removed, as shown in Fig. 10D of Kuo. This step is analogous to the step in Fig. 1H of Chang.  Then the etching process to extend the gate trench is performed, as shown in Fig. 1I of Chang. Finally, the metal gate is formed into the gate trench.  As such, the bottom surface of the gate structure just outside of the fins is lower than the bottom surface of the first gate spacers (as shown in Fig. 1J of Chang).
Regarding claim 11, Kuo in view of Chang teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein the width of the lower portion of the second portion of the gate structure is greater than the width of the upper portion of the second portion of the gate structure (as shown in Fig. 11D of Kuo).  
Regarding claim 12, Kuo in view of Chang teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein a distance between the second gate spacer and the lower portion of the second portion of the gate structure is less than a distance between the second gate spacer and the upper portion of the second portion of the gate structure (the distance between the second gate spacer and the gate structure is essentially the width of the first gate spacer which is taught in claim 8 above).  
Regarding claim 14, Kuo in view of Chang teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein the gate insulation pattern includes: a first skirt (as written, there is no description of what a “skirt” should look like. The specification of the instant application provides no guidance on the structure of the skirt is either.  As such, the portion of the gate dielectric layer 230 of Kuo that is in contact with the left sidewall of the first fin is defined as the first skirt) disposed on a first sidewall of the first fin; and a second skirt (the portion of the gate dielectric layer 230 of Kuo that is in contact with the right sidewall of the first fin is defined as the first skirt) disposed on a second sidewall of the first fin.  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Chang, as applied in claim 8 above, and further in view Tsai.
Regarding claim 9, Kuo in view of Chang teaches all the limitations of the semiconductor device of claim 8, and further comprising: a source/drain (224 in Fig. 11B-11C of Kuo) disposed on the first fin.
But Kuo in view of Chang does not teach the semiconductor device comprising a fin spacer structure disposed on a sidewall of the source/drain layer.  
Tsai teaches a finFET device (device in Fig 7A-9A of Tsai).  The finFET device comprises: an active fin (24 in Fig. 7A), a gate structure (42, 44 and 54) and a fin spacer structure (56) are formed over the fin; after the fin spacer structure is recessed, a silicide layer (66 in Fig. 9A) and contact plug (70 in Fig. 9A) are formed to make contact with the S/D regions (see Fig. 9A-9B of Tsai).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added fin spacer and formed the S/D contact plugs as according to Tsai in order to increase the reliability of the FinFET (as suggested in [0004] of Tsai).
Regarding claim 10, Kuo-Chang-Tsai teaches all the limitations of the semiconductor device of claim 9, and further comprising: a metal silicide pattern (66 in Fig. 9A of Tsai) disposed on the source/drain; and a contact plug (70 in Fig. 9A of Tsai) disposed on the metal silicide pattern.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Chang, as applied in claim 8 above, and further in view Xie.
Regarding claim 13, Kuo in view of Chang teaches all the limitations of the semiconductor device of claim 8, and further comprising: a first insulating interlayer (ILD 226 in Figs. 11C-11E of Kuo) disposed on the substrate and covering a sidewall of the second gate spacer; but does not teach the device comprising: a second insulating interlayer disposed on the first insulating interlayer and the gate structure, and including a material that the first insulating interlayer does not include.  
Xie teaches a FinFET device comprising: a plurality of fins (16 in Fig. 1) and gate structure (36) disposed across the fins; a first insulating interlayer (34 in Fig. 1O, which is made of silicon oxide, as described in [0031] of Xie) disposed on the substrate and covering a sidewall of the gate spacer (30 in Fig. 1A); and a second insulating interlayer (38 in Fig. 1P, which is made of silicon nitride, as described in [0034] of Xie) disposed on the first insulating interlayer and the gate structure, and including a material that the first insulating interlayer does not include (34 is silicon oxide, which does not include silicon nitride of 38), and contact plugs (46 in Fig. 1U).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions, first and second insulating interlayer layers, and contact plugs as according to Xie, in order to reduce contact resistance and increase operating speed while protecting the body of the transistor (as discussed in [0008]-[0009] of Xie).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822